Citation Nr: 1119378	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for an eye disorder, including presbyopia, nuclear sclerotic cataracts, and corneal arcus, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder.

5.  Entitlement to an initial compensable evaluation for a musculoligamentous lumbar spine strain.

6.  Entitlement to a total rating based on individual unemployability.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active military service from May 1968 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.

Evidence associated with the Veteran's claims file during the pendency of this appeal reasonably raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The issues of entitlement to service connection for an eye disorder, including presbyopia, nuclear sclerotic cataracts, and corneal arcus, to include as secondary to diabetes mellitus, type II, and TDIU will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record did not demonstrate a current diagnosis of a bilateral hearing loss disability for VA compensation purposes.

2.  Hyperlipidemia is a laboratory finding.

3.  The Veteran's current hypertension was not manifested until many years after service and is not shown by the evidence of record to be related to his active duty service, or to a service-connected disorder.

4.  Throughout the pendency of this appeal, the Veteran's musculoligamentous lumbar spine strain was manifested by pain, tenderness, tightness, and forward flexion from between 60 and 75 degrees.

5.  The evidence of record demonstrate that right lower extremity radiculopathy is associated with the Veteran's musculoligamentous lumbar spine strain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, nor is it related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for an initial 10 percent rating, but not more, for musculoligamentous lumbar spine strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

5.  The criteria for a separate evaluation of 10 percent rating, but not more, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5237, 8599-8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an increased evaluation for musculoligamentous lumbar spine strain arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, with respect to this claim, no further notice is needed under VCAA.

With respect to the Veteran's service connection claims, the RO's September 2007, October 2007, and August 2008 letters to the Veteran satisfied the duty to notify provisions relating to these claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his service connection claims, including the opportunity to present pertinent evidence.

The duty to assist the Veteran has been satisfied in this case with respect to each of the claims at issue herein.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, with regard to his claim of entitlement to service connection bilateral hearing loss, the Veteran was provided a VA examination in October 2007.  Therein, the examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id.  The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The October 2007 examiner noted that the Veteran reported an inability to understand speech unless he could see the face of the speaker.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency.  Id.  To date, the Veteran has neither advanced an argument that the October 2007 audiological examination was deficient in any respect, nor that he was prejudiced thereby.

The Veteran was not provided a VA examination pursuant to this claim of entitlement to service connection for hyperlipidemia.  Generally, a VA examination is only required when there is evidence of a current disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed below, hyperlipidemia is not a disability for which service connection can be granted.  Consequently, a VA examination was not warranted.

With respect to the his claim of entitlement to service connection for hypertension, the Veteran's claims file was provided to a VA examiner in August 2008 in order to obtain an opinion.  The examiner reviewed the Veteran's claims file and medical literature before addressing all of the salient etiological issues presented by the claim.  As such, the Board finds that the August 2008 file review was adequate for purposes of determining service connection.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from May 1968 to July 1969.  In September 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a musculoligamentous lumbar strain.  This claim was reopened and granted in September 2008 and a noncompensable rating was assigned thereto, effective December 12, 2007.  He perfected an appeal of this rating decision, seeking a higher initial evaluation.  The Veteran submitted a claim of entitlement to service connection for bilateral hearing loss in August 2007, which was denied in January 2008.  He submitted a claim of entitlement to service connection for hyperlipidemia in September 2007 that was subsequently denied in January 2008.  In May 2008, he submitted a claim of entitlement to service connection for hypertension, to include as secondary diabetes mellitus, type II.  The Veteran's service connection claim for hypertension was denied in September 2008.  The Veteran then perfected an appeal with respect to each of the service connection claims.  The Veteran's service connection claims and his claim of entitlement to an initial compensable evaluation for a musculoligamentous lumbar strain have been certified to the Board for appellate review.


I.  Service Connection Claims

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  Bilateral Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In August 1966, upon enlistment into the United States Army Reserves, an audiogram demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
5 (15)
0 (5)
LEFT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
5 (10)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  No diagnosis of bilateral hearing loss or tinnitus was rendered.

A May 1967 audiogram revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
  -
0 (5)
LEFT
-10 (5)
-10 (5)
0 (10)
-
0 (5)

An August 1967 audiogram revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
  -
0 (5)
LEFT
10 (25)
10 (20)
0 (10)
-
0 (5)

No diagnosis of bilateral hearing loss was rendered as a result of either audiological examination.

In April 1968, upon enlistment into active duty service, an audiogram revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
  5
0
LEFT
0
0
5
5
0

No bilateral hearing loss diagnosis was provided, and his PUHLES hearing profile was assigned a "1."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

In June 1968, the Veteran complained of "trouble" hearing out of his right ear.  The Veteran's service treatment records indicated a diagnosis of tinnitus due to acoustic trauma.  No reference was made to bilateral hearing loss.

Upon service separation in July 1969, the Veteran indicated on his report of medical history that he experienced ear trouble, but denied hearing loss.  In the physician's summary section of the medical history, the Veteran's ear trouble was described as right ear tinnitus; no hearing loss diagnosis was rendered.  A contemporaneous clinical examination included an audiological evaluation.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
  -
5
LEFT
15
10
10
-
5

Bilateral hearing loss was not diagnosed.

In January 1970, the Veteran underwent a VA audiological examination pursuant to his claim of entitlement to service connection for right ear tinnitus.  The diagnosis was tinnitus, right ear, due to trauma.  The examiner stated that an audiogram was necessary in order to determine the presence and degree of hearing loss, if any.  A May 1970 audiogram demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-
0
LEFT
0
0
0
-
0

Repeat testing produced the same results.  Additionally, the Veteran scored 100 percent on speech recognition testing, bilaterally.

In September 2007, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  Therein, he asserted that the onset of his bilateral hearing loss was in July 1969 and that he had been treated for such since then.  

In October 2007, the Veteran underwent a VA audiological examination.  He reported that he had difficulty hearing speech unless he could see the speaker's face.  The Veteran stated that he served on active duty in the Republic of Vietnam as a truck driver and a door gunner.  Consequent to his service, the Veteran said that he was exposed to noise from diesel truck engines, artillery, mortars, and small arms fire, all without the benefit of hearing protection.  Audiometric testing demonstrated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
20
20
15
20
10

Speech recognition testing using the Maryland CNC word list resulted in a score of 84 percent for the Veteran's right ear, and 72 percent for his left ear.  The examiner indicated that the Veteran paused before responding during speech recognition testing, and then uttered a word that rhymed with the stimulus.  Frequently, the Veteran's response was "not even close" to the stimulus word.  As such, the examiner stated that the speech recognition scores were not valid to represent the Veteran's true word recognition.  The examiner further recommended that the Veteran be rated only on puretone thresholds as the examiner found these results were valid indicators of true organic hearing.  Although the examiner provided a diagnosis of bilateral hearing loss that was consistent with noise exposure, the Veteran's puretone thresholds do not qualify as a hearing loss disability.  38 C.F.R. § 3.385.  The examiner then opined:

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for bilateral hearing loss has not been presented and the appeal must be denied.  

To the extent that the Veteran asserts that he currently has a bilateral hearing loss disability, the Board finds that as a layperson, his statements are not competent evidence as to whether his hearing acuity rises to the level of a disability for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions of a diagnosis for a hearing loss disability cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because bilateral hearing loss for VA compensation purposes has not been shown, the preponderance of the evidence is against this service connection claim.  See 38 C.F.R. § 3.385.   As such, the benefit-of-the-doubt rule does not apply and the claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Hyperlipidemia

The Board finds that service connection for the Veteran's high cholesterol must be denied.  While post-service treatment records include diagnoses of hyperlipidemia, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").

Despite the diagnoses, hyperlipidemia is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

C.  Hypertension

When the Veteran submitted this issue, he claimed entitlement to service connection for hypertension, to include as due to exposure to herbicidal agents.  In August 2008, the Veteran withdrew his assertion that his hypertension was due to inservice exposure to an herbicidal agent.  Because the Veteran withdrew this assertion, the Board will not address it herein.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).  Regardless, hypertension is not a disorder presumed by regulation to be due to Agent Orange exposure, and, as will be discuss below, the evidence of record did not include competent evidence demonstrating that his hypertension was otherwise related to his active duty service.  38 C.F.R. §§ 3.307, 3.309; see Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  During the pendency of this appeal, the Veteran also claimed that his hypertension was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).

A longitudinal review of the Veteran's service treatment records does not demonstrate complaints of or treatment for hypertension or symptoms thereof.

Post-service evidence of record demonstrated that the Veteran was first treated for hypertension in 2004.  Specifically, in September 2004, the Veteran reported that he had a history of "some" hypertension.  On this occasion, the Veteran had already been prescribed medication for his hypertension and expressed a desire to see what his blood pressure would be if he discontinued such medication.  There was no indication as to the nature of the medication or when it was first prescribed.

In August 2008, the Veteran's claims file was provided to a VA examiner in order to generate an opinion as to whether the Veteran's hypertension was related to his service-connected PTSD.  The examiner reviewed the Veteran's claims file and then opined:

The compensation and pension staffing at this facility has performed numerous literature searches over the years concerning PTSD and hypertension.  We have not found any specific documentation that specifically states PTSD causes hypertension.  There is no documentation in the literature THAT SPECIFICALLY SAYS PTSD causes hypertension.  The most common cause of hypertension is essential hypertension, which occurs quite commonly in the general population.  There are numerous factors that can play into hypertension.  However, there is no specific documentation in the general medical literature that states PTSD specifically causes hypertension.  Anxiety and stress are known to be risk factors, but there are also numerous other risk factors for hypertension.  These include smoking, diabetes, obesity, family history, and other issues.  The vast majority of cases of [hypertension] are essential in nature, in which no cause can be found.  However, many risk factors are familial and related to lifestyle.  In this [Veteran's] case, when presented for his first visit to this facility in 2004, be mentioned having hypertension.  When he was first seen, he was not [sic] taking any medication, and the notation stated that he wanted to know how his blood pressure would be if he did not take his medication.  It was unknown as to what he was taking in 2004 (and prior).  He did appear to have numerous entries in this system, but lisinopril 10 [milligrams] was started in February 2008 for his blood pressure.  In August 2008, the dose was decreased to 5 [milligrams].  According to documentation in his claims file, he does have nightmares and typical symptoms of PTSD.  It is well known that these episodes can certainly elevate the blood pressure, but these are not permanent elevations...they are transitory.  Therefore, there appears to be no relationship between PTSD specifically causing hypertension, for [the] reasons and basis [sic] stated above.  In this [V]eteran's case, there are no aggravation issues, because blood pressure elevations, even with stress and anxiety, are temporary and not permanent.  Reasoning and basis [sic] is as described.  (Emphasis/capitalization in original.)

During the pendency of this appeal, the Veteran did not assert nor did the evidence of record support finding that his current hypertension manifested to a compensable degree within one year of active service discharge.  38 C.F.R. §§ 3.307, 3.309.  Moreover, he did not contend nor did the evidence support finding that he continuously experienced lay observable symptoms of hypertension since his active service discharge.  38 C.F.R. § 3.303(b).  The evidence of record demonstrates that the Veteran's hypertension was first diagnosed sometime prior to September 2004; an exact date is unknown.  This apparently decades-long time period following his active service discharge without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

To the extent that the Veteran asserts that his current hypertension is related to his military service, or due to or aggravated by a service-connected disability, the Board finds that as a layperson his statements are not competent evidence on the etiology or aggravation of a disorder.  Espiritu, 2 Vet. App. at 494.  The evidence or record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinions concerning aggravation.  Id.; Jandreau, 492 F.3d at 1377.  Consequently, lay assertions of medical etiology or aggravation cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365. 

In February 2011, the Veteran asserted that his hypertension was secondary to his PTSD based on information allegedly provided to him by VA medical personnel.  With that said, however, a layperson's statement about what a physician told him or her, is of limited probative value, as the connection between what a physician said and the layperson's account of what he purportedly said, filtered as it was through a layperson's sensibilities, is inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent opinion of record is that of the August 2008 VA examiner and is negative to the Veteran's claim.  There is no competent evidence of record that the Veteran's hypertension is related to his active duty service or to a service-connected disability, including on the basis of aggravation.  

In the absence of competent evidence that his hypertension is related to his military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

II.  Musculoligamentous Lumbar Spine Strain

A.  Schedular

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of an initial disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2010).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, degenerative arthritis of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2010).

The evidence of record include private treatment reports, dated as early as October 1997, that demonstrated complaints of and treatment for symptoms associated with a back disorder.  These treatment reports did not include range of motion or neurological testing.

According to a September 2004 VA outpatient treatment record, the Veteran complained of "occasional" back pain.  A physical examination did not reveal tenderness upon palpation.  A neurological examination was normal.  The assessment was chronic lumbar pain.

In a November 2007 letter, J.P.M., M.D., summarized the course of treatment with respect to the Veteran's back.  Dr. J.P.M. stated that the Veteran was first evaluated in September 1999.  On that occasion, the Veteran reported a 10-year history of back pain, but also stated that he had chronic back pain from a trauma in 1963 when he was lifting that never healed.  When he experienced exacerbations of his back symptoms, the Veteran's activities were severely limited.  After approximately 8 years of treatment, Dr. J.P.M. concluded that it would be "logical" to hypothesize that the Veteran's back pain was activated every time his anxiety asserted itself.

In December 2007, the Veteran recounted his pre-service back injury sustained consequent to civil employment.  He also detailed his inservice back injury, and his post-service back symptoms.

In February 2008, the Veteran underwent a VA examination.  The Veteran provided the examiner details as to both his pre-service and inservice back injuries.  After his service discharge, the Veteran reported intermittent flare-ups, and that he received various forms of treatment over the years.  At the time of the examination, the Veteran reported that he was experiencing "very minimal to no low back pain."  He said that he refrained from physical activity in an effort to avoid flare-ups.  When he experienced a flare-up, it was marked by tightness, spasm, and pain in the lumbar region of his back, primarily in the left paralumbar area.  He also described very infrequent associated left leg pain.  The Veteran stated that these flare-ups occurred consequent to over-exertion, changes in the weather, or during periods of high anxiety and stress associated with this PTSD.  The Veteran stated that he could only stand for periods of 15 to 20 minutes.  He denied experiencing any period of complete incapacity secondary to his back disorder in the previous 12 months.  After the Veteran detailed his current treatment regime, the examiner noted that the Veteran had not undergone any surgeries, did not wear a brace, and had been unemployed since June 2007.  An examination of the muscles of the Veteran's thoracic sacrospinalis did not reveal spasm, atrophy, guarding, or weakness, but there was tenderness and left-sided pain with motion.  Motor and sensory examinations were normal.  A reflex examination demonstrated that the Veteran's bilateral knee and bilateral ankle jerks were hypoactive.  Range of motion testing demonstrated extension to 25 degrees, with some tenderness beginning at 25 degrees; forward flexion to 75 degrees, with some tenderness beginning at 70 degrees; left lateral bending to 30 degrees, with some tenderness beginning at 30 degrees; right lateral bending to 25 degrees, with some tenderness beginning at 20 degrees; left lateral rotation to 30 degrees, with some tenderness beginning at 30 degrees; and right lateral rotation to 25 degrees, with some tenderness beginning at 20 degrees.  The examiner determined that there was mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion following repetitive use.  There was tenderness and tightness to palpation over the Veteran's left paralumbar musculature, without spasm.  A contemporaneous radiological examination demonstrated normal bones and soft tissue, with no spondylolysis or spondylolisthesis.  The impression was normal lumbar spine.  Ultimately, the diagnosis was musculoligamentous lumbar spine strain.  The examiner then opined, in part, that the Veteran was not experiencing a flare-up during the examination and, 

Therefore, any restriction of range of motion as recorded in this examination would reflect his baseline lumbar spine condition, and, would not, therefore, represent the additional restrictions or symptoms due to aggravation from his PTSD.

The examiner then stated that the limitation of motion caused by a PTSD flare-up could not be articulated with resorting to mere speculation.

In August 2008, the Veteran underwent a VA general medical examination, primarily to ascertain whether he experienced sleep apnea.  During the examination, the Veteran reported "moderately severe" back pain that radiated down his right leg "on a daily basis."  He also complained of daily weakness and stiffness.  He reiterated the underlying causes of flare-ups, which included the weather and activity.  He did not play sports, did not do exercise, and reported that he was only able to walk about 1 block.  He denied an inability to sit, and denied that his back locked-up or gave out on him.  He also denied any incapacitating episodes in the past 12 months where bed rest was prescribed by a physician.  Range of motion testing demonstrated forward flexion to 60 degrees; extension to 25 degrees; and bilateral lateral bending and rotation to 25 degrees, with mild to moderate pain and difficulty.  Deep tendon reflexes were decreased on the right, as were ankle jerks.  Three additional forward flexions to 40 degrees were accomplished, with moderate pain, moderate weakness, and fatigue, but no incoordination.  The examiner could not determine additional limitation following repetitive use or during a flare-up as this would require speculation.  The diagnosis was mechanical back strain that was "likely" causing radiculopathy in the Veteran's right lower extremity.

As discussed above, the Veteran's service-connected musculoligamentous lumbar spine strain has been assigned a noncompensable rating throughout the pendency of this appeal.  Service connection for the Veteran's musculoligamentous lumbar spine strain was granted in September 2008 on the basis of aggravation by his service-connected PTSD.  As such, the rating to be assigned to his musculoligamentous lumbar spine strain will be based on any increase in severity that is proximately due to or the result of his service-connected PTSD, and not due to the natural progress of the musculoligamentous lumbar spine strain.  38 C.F.R. § 3.310(b).  Accordingly, the Board must first determine the rating assignable to the Veteran's musculoligamentous lumbar strain based on the current level of severity, and then subtract the rating assignable to the musculoligamentous lumbar spine strain based on the level of severity prior to the onset of aggravation.  Id.

In order to conduct such an analysis, the Board must ascertain when was the onset of aggravation.  In the November 2007 letter, Dr. J.P.M. stated that she first treated the Veteran for symptoms associated with a back disorder in September 1999.  Based on 8 years of treatment, Dr. J.P.M. found that it would be logical to conclude that the Veteran's back symptoms were associated with anxiety flare-ups.  The Veteran's anxiety was later diagnosed as PTSD.  Prior to September 1999, the evidence of record demonstrated complaints of and treatment for symptoms associated with a back disorder, but there was no opinion as to the etiological relationship of those symptoms to anxiety or PTSD, to include on the basis on aggravation.  Although Dr. J.P.M.'s opinion was delivered in November 2007, it was based on observations stretching back to September 1999.  As such, the evidence of record demonstrated that the onset of aggravation occurred in September 1999.  Consequently, the Board must determine the current rating assignable to the Veteran's musculoligamentous lumbar spine strain and subtract from that the rating assignable to the musculoligamentous lumbar spine strain in September 1999.

In February 2008, a VA examination demonstrated that the Veteran's service-connected musculoligamentous lumbar spine strain was manifested by forward flexion of 75 degrees.  Range of motion testing during the August 2008 VA examination demonstrated forward flexion of 60 degrees.  Each of these findings results in a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula.  A rating in excess of 10 percent was not warranted for any period during the pendency of the appeal.  This is so because the evidence did not demonstrate that the Veteran's musculoligamentous lumbar spine strain was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or that the combined range of motion of his thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  As such, the Board finds that the evidence of record demonstrated that a 10 percent rating was assignable to his service-connected musculoligamentous lumbar spine strain throughout the pendency of this appeal.  In making this determination, the Board considered whether there was any additional functional loss not contemplated by a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.59 (2009); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  In February 2008, the VA examiner determined that there was mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion following repetitive use.  In August 2008, additional forward flexions were accomplished with moderate pain, moderate weakness, and fatigue, but no incoordination.  Although the evidence showed that the Veteran experienced additional functional loss following repetitive use, the degree of that loss was not shown to the level required for a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula (2010).  The Board must now determine the rating assignable to the Veteran's musculoligamentous lumbar spine strain just prior to the onset of aggravation.

In September 1999, the Veteran's musculoligamentous lumbar spine strain would have been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  Diagnostic Code 5295 provided a 10 percent disability rating for a lumbosacral strain with characteristic pain on motion.  A 20 percent disability rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  Id.

Prior to and in September 1999, the evidence of record demonstrated complaints of and treatment for back pain.  The Veteran underwent a variety of treatment options, including physical therapy and B12 injections.  In December 1998, a physical examination demonstrated that the Veteran had "very poor flexibility."  In January 1999, a physical examination demonstrated a "slightly" restricted range of back motion.  Despite these findings, the diagnosis was consistently "back pain"; no diagnosis of a lumbosacral strain was rendered.

Although the evidence dated in and prior to September 1999 demonstrated pain and a slightly reduced range of motion, it did not include a diagnosis of a lumbosacral strain.  Id.  As such, the Board finds that the Veteran's musculoligamentous lumbar spine strain did not qualify for a compensable rating pursuant to Diagnostic Code 5295 prior to or in September 1999.  As such, a noncompensable rating is assignable prior to the onset of aggravation.  38 C.F.R. § 4.31 (1998).  Moreover, because the evidence dated prior to and in September 1999 did not include range of motion testing, the Veteran's musculoligamentous lumbar spine strain did not qualify for a compensable rating pursuant to Diagnostic Code 5237.  38 C.F.R. §§ 4.31, 4.71a, General Rating Formula (2010).  Accordingly, prior to the onset of aggravation, the Board finds that the baseline level of severity of the Veteran's musculoligamentous lumbar spine strain warranted a noncompensable rating.  Subtracting the noncompensable rating assignable prior to the onset of aggravation from the 10 percent rating assignable after the onset of aggravation, the Board finds a 10 percent rating is warranted for the Veteran's service-connected musculoligamentous lumbar spine strain throughout the pendency of this appeal.  38 C.F.R. § 3.310(b).  There was no indication that the worsening of the Veteran's musculoligamentous lumbar spine strain after September 1999 was due to the natural progression of the disability and, thus, no further deduction from the current level of severity was warranted.  Id.

With respect to neurologic manifestations of the Veteran's musculoligamentous lumbar spine strain, any associated objective neurological abnormalities, including, but not limited to, radiculopathy, are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Lower extremity radiculopathy is evaluated under the hyphenated Diagnostic Codes 8599-8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a.  Hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2010).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or (very rarely) lost.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

Words used in the various diagnostic codes, such as "mild," "moderate," or "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In August 2008, a VA examiner opined that the Veteran's service-connected musculoligamentous lumbar spine strain was "likely" causing right lower extremity radiculopathy.  Motor loss testing during the August 2008 VA examination demonstrated +1 right knee and ankle jerks.  The Board finds that this most closely approximates mild incomplete paralysis of the sciatic nerve.  As such, the Board finds that a separate 10 percent rating, but not more, is warranted for the Veteran's right lower extremity radiculopathy associated with his service-connected musculoligamentous lumbar spine strain.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.  A separate rating in excess of 10 percent for right lower extremity radiculopathy is not warranted because the evidence of record did not demonstrate moderate incomplete paralysis of the Veteran's sciatic nerve.  Id.

B.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected musculoligamentous lumbar spine strain is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  The Veteran's musculoligamentous lumbar spine strain was manifested by pain, tenderness, tightness, spasm, and forward flexion from between 75 and 60 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent rating.  See 38 C.F.R. § 3.310(b).  Ratings in excess of 10 percent are provided for certain manifestations of musculoligamentous lumbar spine strain, but the medical evidence demonstrates that those manifestations are not present for any period during the pendency of this appeal.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Veteran's right lower extremity radiculopathy is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's right lower extremity radiculopathy was manifested by radiating pain and reduced motor function of his right knee and ankle.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent rating.  Ratings in excess of 10 percent are provided for certain manifestations of right lower extremity radiculopathy, but the medical evidence demonstrates that those manifestations are not present for any period during the pendency of this appeal.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against ratings in excess of those already granted to the Veteran's musculoligamentous lumbar spine strain and right lower extremity radiculopathy for any period during the pendency of the appeal, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53; see also Fenderson, 12 Vet. App. at 126.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hyperlipidemia is denied.

Service connection for hypertension is denied.

An initial 10 percent rating, but not more, for musculoligamentous lumbar spine strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for right lower extremity radiculopathy associated with musculoligamentous lumbar spine strain is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A.  Eye Disorder

In May 2008, the Veteran underwent a VA optometry examination to ascertain the nature of any eye disorder present and, if any, the relationship thereof to either inservice exposure to an herbicidal agent or the Veteran's service-connected diabetes mellitus, type II.  Ultimately, the diagnoses were age-related presbyopia; mild age-related nuclear sclerotic cataracts; and age-related corneal arcus.  The examiner then stated that none of these disorders was related to the Veteran's diabetes mellitus, type II.

In February 2011, the Veteran's representative asserted the cataracts have been recognized as a disorder associated with diabetes mellitus, type II.  Further, the representative asserted the May 2008 VA examiner did not provide a rationale as to why or how the Veteran's nuclear sclerotic cataracts were not related to his service-connected diabetes mellitus, type II.  

The May 2008 VA examiner found that the Veteran's nuclear sclerotic cataracts were age-related, but did not discuss how that conclusion was reached.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board finds that the May 2008 VA examination is inadequate.  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr, 21 Vet. App. at 311.  As such, the Board finds that a remand is warranted in order for the RO to obtain a supplemental opinion or afford the Veteran an additional VA examination.

B.  TDIU

In June 2008, the Veteran submitted a wholly separate claim of entitlement to TDIU, which he withdrew in August 2008.  With that said, however, the determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the initial rating for a musculoligamentous lumbar spine strain.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased initial rating for a musculoligamentous lumbar spine strain, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  The RO must contact the VA examiner that conducted the May 2008 examiner and request a supplemental opinion.  Specifically, the RO must request that the examiner provide a rationale as to the determination that the Veteran's current eye disorders are not related to his service connected diabetes mellitus, type II.  The examiner must thoroughly explain how age-related eye disorders can be medically differentiated from eye disorders that are related to diabetes mellitus, type II, especially with regard to the Veteran's nuclear sclerotic cataracts.  The VA claims files must be made available to and contemporaneously reviewed by the examiner.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

3.  If the May 2008 VA examiner is not available, the RO must afford the Veteran another VA examination to ascertain the etiological relationship, if any, between any current eye disorder and the Veteran's active duty service.  The examiner must also address whether any current eye disorder was caused or aggravated by the Veteran's service-connected diabetes-mellitus, type II.  Further, the examiner must thoroughly explain how age-related eye disorders can be medically differentiated from eye disorders that are related to diabetes mellitus, type II.  The VA claims files must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

5.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


